UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUSTIN GREEN,

                           Plaintiff,
                                                                     ORDER
             - against -
                                                               19 Civ. 7492 (PGG)
AKONIK LABEL GROUP LLC,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference previously scheduled for December

12, 2019 is adjourned sine die. Plaintiff will file his motion for a default judgment by January 8,

2020.

Dated: New York, New York
       December 9, 2019
